 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                            CASE NO. 1:15-cr-00288-AWI-SKO
 8                         Plaintiff,
                                                          ORDER ON DEFENDANT’S MOTION
 9                  v.                                    FOR APPOINTMENT OF COUNSEL
10   OLEGARIO TRUJILLO,
                                                          (Doc. No. 581)
11                         Defendant.
12

13

14         On June 25, 2021, Defendant Olegario Trujillo moved for appointment of counsel under 18
15 U.S.C. § 3006A for the specific purpose of submitting a reply in support of his motion for

16 compassionate release under 18 U.S.C. § 3582(c). Doc. No. 581. The Court denied Defendant’s

17 compassionate release motion on February 5, 2021, finding that he had not carried his burden

18 under § 3582(c) to show that “extraordinary and compelling reasons” warranted a reduction of his

19 term of imprisonment. Doc. No. 561. The Court also noted that even if Defendant had satisfied

20 that requirement, he had not shown that his release was supported by applicable factors under 18

21 U.S.C. § 3553(a), as required by the language of § 3582(c)(1)(A). Doc. No. 561 at 5.

22         In his request for counsel, Defendant faults his former attorney for failing to reply to the
23 government’s opposition to his compassionate release motion. Doc. No. 581 at 2. The Court

24 acknowledges that the briefing schedule entered for purposes of Defendant’s compassionate

25 release motion stated that a reply was to be submitted by January 22, 2021, and that this deadline

26 was not met and a reply was never submitted. Doc. No. 538. Yet, in his request for new counsel,

27 Defendant has not presented any evidence or argument that would have been offered in a reply,

28 much less evidence or argument that would have changed this Court’s decision on his
 1 compassionate release motion. Given this, the Court finds no basis to reconsider its decision, or to

 2 appoint counsel for that specific purpose.

 3

 4                                               ORDER
 5          Accordingly, IT IS HEREBY ORDERED that Defendant’s motion for appointment of
 6 counsel (Doc. No. 581) is DENIED.

 7

 8
     IT IS SO ORDERED.
 9

10 Dated:    June 29, 2021
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
